Title: To Thomas Jefferson from Wilson Cary Nicholas, 2 April 1806
From: Nicholas, Wilson Cary
To: Jefferson, Thomas


                        
                            My Dear Sir
                            
                            Warren Apl. 2. 1806
                        
                        Your letter of the 24th. instant has impressed me beyond measure. I feel with its utmost force the obligation
                            that every man is under to render service to his country, and permit me to say my devotion and attachment to you are such,
                            that it wou’d be with the utmost reluctance I wou’d with hold my services when called upon by you. For wou’d I do it, but
                            for considerations that I am sure you wou’d approve. To say, I wou’d at any time sacrifice my personal interest, my
                            convenience, or comfort, to comply with a call from my country, or your wishes, is but a faint representation of my
                            feelings. I most earnestly wish I had an opportunity of conversing with you upon this subject. I am confident you wou’d
                            think with me, that I ought to beg the favour of you to allow me to decline this service. In consideration of my numerous
                            family (consisting of nine children of my own, and several others that I have adopted) & on account of the pecuniary
                            engagements that I am under, on my own account and for others, one of which from its magnitude requires all my attention
                            and watchfulness. You know to what I allude. I have mentioned to you before that I see my way clear as to performing my
                            engagement to the U.S. but to do it, I must be constantly on the alert, and keep myself in a situation to watch over those
                            by whom I expect the money to be paid. A failure in this engagement might involve me in ruin. In the course of the last
                            summer I abandoned all thoughts of changing my residence, and determined to reinvest all my funds in lands and negroes, I
                            availed myself of an opportunity that offered to make a valuable purchase of a tract of land; and in the course of the
                            fall I purchased Negroes to a very considerable amount. I rely upon collections, and my own personal exertions to enable
                            me to comply with these and some other engagements. Under such a pressure it wou’d neither be safe, nor honourable for me,
                            to absent myself, for the shortest term that I could expect to be abroad. In declining the honorable employment that you
                            have offered me, I beg you to be assured, that a want of confidence in my capacity for the station wou’d have had great
                            influence in bringing me to that result, if there had not been other insurmountable obstacles. I pray you Sir to believe
                            that this additional proof of your confidence is to me the most grateful and flattering occurance of my life. My only anxiety is that you may not think me wanting either in the discharge of my
                            duty to my Country, or the very great obligations that I am under to you. I presume to hope, that the weighty reasons
                            which I have assigned will prevent any impression to my disadvantage.
                            The State of my health for the last eight months (in which time I have not been well for a week together) wou’d have
                            formed a considerable difficulty, but this as it was merely personal, I wou’d have gotten over, if there had been no other
                            impediment. No man can feel more distress than I do at the present state of our affairs, both in relation to foreign
                            Nations, and our domestic concerns. When I resigned my seat in the Senate, which I now regret, I believed the U.S. were in
                            a situation that promised a long calm, and fully justified those who had been any time in the public service, and whose
                            talents were not very distinguished, in retiring. I did not believe that a lapse of two years cou’d have produced such a
                            state of things as now exists. I lament & deplore it extremely, how it is to terminate I can not  see but I fear in the misery of our country. The experience of all nations who have
                            made the experiment, and the unanimous suffrage of all enlightened men, are against an elective Monarchy. I fear the U.S.
                            have established an elective Monarchy of the worst sort, in as much as they have made the elections more frequent, than has
                            been usual where the Chief Magistrate has possessed as much power as our President does. you will not suspect me of a
                            disposition to remedy the evil in our case by prolonging the service, or giving up this the power of electing—No, I would
                            diminish the power and importance of the office. I have been lead to this reflection by a belief that much of the spirit,
                            that has manifested itself in congress this Winter is owing to [an?] opinion that you are determined to withdraw from the government (an event I shall never cease to deplore) and a view to
                            the next election. I need not state how these things have and will operate, it is better known to you than any other
                            person. An adjustment of our differences with Spain that shou’d include a purchase of the Floridas wou’d be beneficial to
                            the U.S. the purchase wou’d however be subject to the objection of our having purchased part of the country before, the
                            importance of the acquisition, and the perhaps still greater importance of preventing all risks of future collisions with
                            France and Spain wou’d justify the measure in the estimation of all the reflecting and dispassionate part of the U.S.
                            Permit me here to remind you of a suggestion that I took the liberty to make to you, as soon as I heard of the acquisition
                            of Louisiana. It is, an exchange of a part of that Country for the Florida’s, or at least that U.S. shou’d stipulate
                                that to forbear the use of it for any term that Spain wou’d
                            require, and that during that term the U.S. wou’d neither grant the lands, nor consent to our people inhabiting the
                            country. Nor shou’d Spain have the power of doing one, or permitting the other. This shou’d be done under the reservation
                            of as much of the Country as the interest of the U.S. requires to be immediately settled. I think this wou’d be a very
                            popular thing in all the Atlantic States, as the alarm appears to be general at the idea of our force being scattered over
                            such an immense surface. Nor do I believe it wou’d be unpopular with the Western people themselves, except with a few
                            speculative politicians, who calculate upon the Western portion of America in having the preponderence in our councils;
                            the mass of the people there will prefer the settlement of their own states to such visionary projects. In making this
                            arrangement with us Spain wou’d certainly give security to her more valuable possessions. Perhaps some difficulty might
                            exist as to the power to dispose of territory. to obviate this the stipulation might be made subject to the ratification
                            of Congress. The grounds of contest between us and G.B. are not less interesting, the impressment of our seamen is a thing
                            that the honor, the feelings, and the interest of the U.S. calls aloud upon the government to put an end to, it must be
                            abandoned by G.B. or war will result from it. The right to buy and sell colonial produce as it is claimed by the U.S. is
                            too clear and important to be given up. If the nations of Europe, are at war as they have been, more than half their time,
                            we shall derive more advantage from the Colony trade than the Mother Country, who is the weaker Naval power. We have the
                            Monopoly without the cost. It is not just to represent this as a trade of little importance, it is of incalculable value,
                            and altho this war may be near its close (of which I see no prospect) the principle is highly interesting, as it will
                            occur in every future war, and it is the more incumbent upon us to resist the British doctrine, as they rely upon the
                            decision of their Courts, and the acquiescence of other Nations to determine the extent of the rights of neutrals. Upon
                            these two points I think the U.S. ought to make a stand at every hazard. But every consideration makes it our interest to
                            delay as long as it can be done with [muney?], a resort to arms. I shou’d have
                            preferred if I had been in Congress a strong and decided expression of their determination to support their rights as soon
                            as they were informed by the President, that there was no longer any prospect from negotiation, to any project that I have
                            seen, this  wou’d have left the choice of measures more in their power
                            hereafter, and the measure now likely to be adopted might have been delayed a year.
                        It is a matter of great astonishment to me that such a [Philippic?] as we have seen cou’d have been uttered in Congress, and not one word said in justification of the
                            Administration. Mr. R— has discovered a new fixture in our government, not known to its framers, or those who adopted it.
                            the Constitution makes the President completely responsible for all his acts, therefore leaves him at liberty to consult
                            whom he pleases. In England the king can do no wrong, but his Ministers are responsible, if the President is bound to
                            consult what is called his Cabinet, and I suppose to follow the advice that may be given, those who wou’d govern wou’d be
                            free from responsibility, and the President wou’d be answerable for what in fact were the acts of others. Upon this point
                            the constitution is too plain to be misunderstood, it prescribes the manner in which a head of a department ought to be
                            consulted. Before I left Richmond it was said a special Mission wou’d be sent to England, and that two persons wou’d be
                            employed, one of whom it was supposed wou’d be a Merchant. If so, wou’d not Genl. Smith be as well qualified for this
                            service as any Merchant who cou’d be found? I believe there is no man in the U.S. who possesses more mercantile
                            information. I hope you will pardon the liberty I have taken in making this suggestion. I assure you it is without the
                            knowledge of the Genl.—
                        I am My Dear Sir With the highest respect & esteem Your humble Servant
                        
                            W. C. Nicholas
                            
                        
                        
                            [GRAPHIC IN MANUSCRIPT] My great solicitude upon this subject has made me address you in a letter, that I hope you will consider
                                confidential, and not official. I understand from your letter that a nomination had not been made, and I presume will
                                not be until you hear from me. I am so much afflicted with a violent headache that I fear what I have written will not
                                be intelligible.
                        
                    